Case 1:20-cr-00015-TSK-MJA Document 49 Filed 04/16/21 Page 1 of 5 PageID #: 155



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                   Plaintiff,

       v.                                  Crim. Action No.: 1:20CR15
                                                         (Judge Kleeh)

 TYRONE WYATT-SMITH,

                   Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 38],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On March 16, 2021, the Defendant, Tyrone Wyatt-Smith (“Wyatt-

 Smith”), appeared before United States Magistrate Judge Michael J.

 Aloi and moved for permission to enter a plea of GUILTY to Count

 Two of the Indictment, charging him with Distribution of Oxycodone,

 in violation of Title 21, United States Code, Sections 841(a)(1),

 841(b)(1)(C).     Wyatt-Smith    stated   that    he   understood   that    the

 magistrate judge is not a United States District Judge, and Wyatt-

 Smith consented to pleading before the magistrate judge.                   This

 Court referred Wyatt-Smith’s plea of guilty to the magistrate judge

 for the purpose of administering the allocution, pursuant to

 Federal Rule of Criminal Procedure 11, making a finding as to

 whether    the   plea   was   knowingly   and    voluntarily   entered,     and

 recommending to this Court whether the plea should be accepted.
Case 1:20-cr-00015-TSK-MJA Document 49 Filed 04/16/21 Page 2 of 5 PageID #: 156



 USA v. WYATT-SMITH                                                  1:20CR15
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 38],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Wyatt-Smith’s statements during the plea hearing,

 and the Government’s proffer establishing that an independent

 factual basis for the plea existed, the magistrate judge found

 that Wyatt-Smith was competent to enter a plea, that the plea was

 freely and voluntarily given, that Wyatt-Smith was aware of the

 nature of the charges against him and the consequences of his plea,

 and that a factual basis existed for the tendered plea.                  The

 magistrate judge issued a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 38] finding a

 factual basis for the plea and recommending that this Court accept

 Wyatt-Smith’s plea of guilty to Count Two of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.         Neither Wyatt-Smith nor

 the Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 38], provisionally ACCEPTS Wyatt-Smith’s guilty plea,

 and ADJUDGES him GUILTY of the crime charged in Count Two of the

 Indictment.

                                       2
Case 1:20-cr-00015-TSK-MJA Document 49 Filed 04/16/21 Page 3 of 5 PageID #: 157



 USA v. WYATT-SMITH                                                  1:20CR15
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 38],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation     of    Wyatt-Smith,      and   prepare    a   presentence

 investigation report for the Court;

       2.    The Government and Wyatt-Smith shall each provide their

 narrative descriptions of the offense to the Probation Officer by

 April 30, 2021;

       3.    The presentence investigation report shall be disclosed

 to Wyatt-Smith, his counsel, and the Government on or before June

 29, 2021; however, the Probation Officer shall not disclose any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before July 13, 2021;




                                       3
Case 1:20-cr-00015-TSK-MJA Document 49 Filed 04/16/21 Page 4 of 5 PageID #: 158



 USA v. WYATT-SMITH                                                  1:20CR15
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 38],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before July

 27, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements    and    motions   for    departure    from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 August 10, 2021.

       The magistrate judge remanded Defendant to the custody of the

 United States Marshals Service.

       The Court will conduct the Sentencing Hearing for Wyatt-Smith

 on September 2, 2021, at 1:30 p.m., at the Clarksburg, West

 Virginia point of holding court.          If counsel anticipates having

 multiple witnesses or an otherwise lengthy sentencing hearing,

 please notify the Judge’s chamber staff so that an adequate amount

 of time can be scheduled.

       It is so ORDERED.




                                       4
Case 1:20-cr-00015-TSK-MJA Document 49 Filed 04/16/21 Page 5 of 5 PageID #: 159



 USA v. WYATT-SMITH                                                  1:20CR15
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 38],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: April 16, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
